RIPPLE, Circuit Judge,
dissenting.
Wisconsin inmate Tomas Cuesta, while a pretrial detainee, brought this action against various employees of Wisconsin’s Department of Health and Family Services (“DHFS”) under 42 U.S.C. § 1983. He claimed that the defendants violated his civil rights by forcing him to give blood and urine samples during a mental competency evaluation. He also claims that two female DHFS employees observed him while he was giving his urine sample, causing him “embarrassment” and “physical, mental and emotional distress.”
The district court, although explicitly noting that Mr. Cuesta might be able to prove a set of facts to support a Fourth Amendment claim, determined that Mr. Cuesta had not exhausted the remedies provided by the Wisconsin Department of Corrections’ (“DOC”) inmate complaint review system, see Wis. Admin. Code §§ DOC 310.01-310.19. Accordingly, on its own initiative, the court dismissed the case without prejudice under 42 U.S.C. § 1997e(a). As the majority opinion points out, there is a serious question as to whether this approach was the correct one. At the time of the challenged events and up until at least when he filed this case, Mr. Cuesta apparently was in the custody of the Dane County Sheriff, not the DOC. He therefore could not have availed himself of the DOC’s complaint system because that system applies only to inmates confined in state correctional facilities. See Wis. Admin. Code § DOC 310.02. Moreover, the DOC system appears to be available only to raise “significant issues regarding rules, living conditions, and staff actions affecting institution environment,” *361id. § DOC 310.08(2); here it appears that Mr. Cuesta’s claims have nothing to do with the DOC. Rather, he is suing DHFS employees for events that took place while he was in the pretrial custody of the county sheriff. Although Mr. Cuesta might have had remedies available to him through the DHFS, see id. §§ HFS 94.28-94.54, his complaint alleges that he filed a grievance with that department but over seven months later still had not received any response. See id. § HFS 94.41(5)(b) (written decision resolving grievance is to be issued within forty days from date grievance was presented to program staff person).
My colleagues are quite correct in their estimation that the issues raised by the approach of the district court are complex and that it would be unrealistic to expect a prisoner to address them with a lawyer’s skill. Nevertheless, the court dismisses the appeal for lack of a proper appellate brief. Along the way, it renders what amounts to a great deal of dicta on the merits of the complaint, a matter that the district court did not decide definitively but on which it expressed, preliminarily, a contrary opinion.
In my view, we ought to take the decision of the district court as it comes to us. The court ruled on the issue of exhaustion. We believe that the court’s decision in that regard is problematic. Rather than faulting the defendant for not raising complex issues that escaped the attention of the district court and dismissing his appeal, we ought simply to vacate the judgment and remand the matter to the district court for further consideration in light of the exhaustion issues that we have identified. We also ought to refrain from addressing prematurely the merits of the case. The district court took a far more charitable view of the complaint, at least as a preliminary matter, and, until the issue is properly before us, we ought not contradict prematurely that view.
Accordingly, I would vacate the judgment of the district court and remand this case to the district court for further consideration of the exhaustion issue.